PER CURIAM.
This is a suit to enjoin defendants from using *43an easement. The .easement was created by deed in 1954 for the purpose of permitting ingress and egress to property now owned by defendants. Plaintiffs’ property is the servient estate. Plaintiffs’ claim title to the property by adverse possession. The trial court agreed. Defendants Mason appeal.
There is no issue of law involved in the case. Decision requires an examination of the evidence to see if it meets the recognized tests for finding adverse possession. This case presents a classic example of such evidence.
Plaintiffs did deliberately occupy the disputed property by walls and other impediments which openly and notoriously precluded defendants’ use of the property for more than the ten year prescriptive period.
The trial court could have reached no other conclusion. We affirm that plaintiffs have acquired title by adverse possession.